Fourth Court of Appeals
                                               San Antonio, Texas
                                                   January 5, 2015

                                                 No. 04-14-00670-CR



                                                Simon Rene GARCIA,
                                                      Appellant

                                                         v.
                                           The State of TexasAppellee/s
                                            THE STATE OF TEXAS,
                                                     Appellee

                         From the 175th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2012CR10101
                                Honorable Mary D. Roman, Judge Presiding

                                                     ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to February 2, 2015.

                                                               PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT




cc:              Jorge G. Aristotelidis                          Nico Lahood
                 Aristotelidis & Moore                           DA, Bexar County
                 310 S. St. Mary's St. #1830                     101 W. Nueva, Suite 370
                 San Antonio, TX 78205                           San Antonio, TX 78205